UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-4542



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAWNDELL BARNES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:02-cr-00215-AW-3)


Submitted:   March 12, 2007                 Decided:   March 28, 2007


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Alan Seligman, Richard T. Brown, Washington, D.C., for
Appellant. Rod J. Rosenstein, United States Attorney, Michael R.
Pauzé, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shawndell       Barnes   appeals   his   sentence      following     our

remand for resentencing under United States v. Booker, 543 U.S. 220

(2005).   Barnes was convicted by a jury of conspiracy to commit

bank robbery, in violation of 18 U.S.C. § 371 (2000) (Count One),

aiding and abetting armed bank robbery, in violation of 21 U.S.C.

§ 2113(a), (d) (2000) (Count Two), and aiding and abetting the use

of a firearm during a crime of violence, in violation of 21 U.S.C.

§ 924(c) (2000) (Count Three).

           On remand, the district court went below the advisory

guidelines range and imposed concurrent sentences of 36 months on

Counts One and Two.         The court reimposed a consecutive 84-month

sentence on Count Three.       On appeal, Barnes does not challenge the

sentences on Counts One and Two but contends that the consecutive

84-month sentence for aiding and abetting brandishing of a weapon

on Count Three violated the Sixth Amendment. Finding no reversible

error, we affirm.

           Barnes’ argument that United States v. Harris, 536 U.S.

545 (2002), was “implicitly overruled” by Booker is without merit.

While the Supreme Court may revisit its decision in Harris after

Booker, until it does so, Harris remains law.                   See Rodriquez de

Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989) (“If

a precedent of this Court has direct application in a case, yet

appears   to   rest   on    reasons   rejected      in   some    other   line    of


                                      - 2 -
decisions, the Court of Appeals should follow the case which

directly   controls,   leaving   to   this   Court    the   prerogative   of

overruling its own decisions.”).

           Barnes next argues that the district court applied the

wrong standard of proof in determining that he aided and abetted

brandishing a firearm.    As Barnes argues, proof that a defendant

aided and abetted a violation of § 924(c) requires proof that the

defendant knew to a practical certainty, or had actual knowledge,

that the principal would use a gun.      See United States v. Spinney,

65 F.3d 231, 237 (1st Cir. 1995).      We conclude the district court

applied this standard on resentencing and there was sufficient

evidence to prove Barnes had actual knowledge a firearm would be

brandished during the armed bank robbery.            We therefore find no

reversible error.

           Accordingly, we affirm Barnes’ sentence.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                 - 3 -